DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on December 14, 2020 have been entered.
The previously raised drawing objection has been withdrawn in light of the amendment submitted by the Applicant on December 14, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8, 11- 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 20100313902 A1) in view of Salinas (US 20060086368 A1).
Regarding claim 1 and 11, Lane discloses a band having a length and a width thereof (Fig. 4 # 100), the width of the band extending from a bottom end to a top end (Fig. 4), a first row of hair being attached to the band along the length thereof and adjacent to the bottom end (Fig. 4 below # 140. The office interprets adjacent by “close to”. See definition, https://www.dictionary.com/browse/adjacent?s=ts), a second row of hair being attached to the band along the length thereof and adjacent to the first row of hair (Fig. 4 below # 140), a third Fig. 4 below # 140), a fourth row of hair being attached to the band along the length thereof and adjacent to the third row of hair (Fig. 4 below # 140), a fifth row of hair being attached to the band along the length thereof and adjacent to the fourth row of hair (Fig. 4 below # 140), and a sixth row of hair being attached to the band along the length thereof and adjacent to the fifth row of hair (Fig. 4 below # 140); one or more gaps, each of said gaps being disposed between two of the first through sixth rows of hair (Fig. 4 below); a seventh row of hair being attached to the band along the length thereof and adjacent to the sixth row of hair (Fig. 4 below), and an eighth row of hair being attached to the band along the length thereof and adjacent to the seventh row of hair (Fig. 4 below); and one or more clips attached to the band at a side opposite the rows of hair (Fig 4 # 130). Lane does not specifically disclose the width of the band comprises between 0.75 and 1.25 inches.

    PNG
    media_image1.png
    489
    709
    media_image1.png
    Greyscale

Paragraph 0056) to enhance the healthy appearance of the primary hair or provide a healthy appearance to damaged primary hair. The hair extension may make the primary hair more manageable by introducing texture to the primary hair (paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date the have the hair band of Lane be made with the width of the hair band as taught by Salinas to enhance the healthy appearance of the primary hair or provide a healthy appearance to damaged primary hair. The hair extension may make the primary hair more manageable by introducing texture to the primary hair. 
The office notes that the range of the hair band as taught by Salinas (0.25-3 inches) encompasses the range discloses in the claim (0.75- 1.25 inches) and it would a matter of optimization to make such a hair band range of (0.75- 1.25 inches). 
In addition, Lane discloses the claimed invention essentially as claimed as discussed above. Lane shows the width of hair extension band is relatively close to the claimed range as shown in Figure 3. However, Lane does not disclose that the hair extension band has a width, which ranges from between 0.75 and 1.25 inches.
It appears that the device of Lane  has roughly the width as the claimed range length, as shown in figure 3, and would operate equally well with the claimed hair extension band to attach it to the user’s hair. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the range is “In a general embodiment, a hair extension unit is disclosed, the hair extension unit comprises: a band having a length and a width thereof, the width of the band extending from a bottom end to a top end, wherein the width of the band comprises between 0.75 and 1.25 inches. (Specification paragraph. [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Lane to have a band range ranges  

Regarding claim 2, The combination of Lane and Salinas disclose the claimed invention of claim 1. Lane further discloses the hair comprises human hair (Paragraph 0020. “In addition, the hair strands 150 may include one or more of synthetic hair strands or natural hair strands”).

Regarding claim 3, The combination of Lane and Salinas disclose the claimed invention of claim 1. Lane further discloses the sixth row of hair is attached to the band along the length and adjacent to the top end thereof (Fig. 6). 

Regarding claim 4, The combination of Lane and Salinas disclose the claimed invention of claim 1. Lane further discloses eight rows of hair (Fig. 4 above).

Regarding claim 5, The combination of Lane and Salinas disclose the claimed invention of claim 1. Lane further discloses a seventh row of hair being attached to the band along the length thereof and -9-BFB.001011.USPATENT adjacent to the sixth row of hair, and an eighth row of hair being attached to the band along the length thereof and adjacent to the seventh row of hair (Fig. 4 above).

Regarding claim 6, The combination of Lane and Salinas disclose the claimed invention of claim 5. Lane further discloses the eighth row of hair is attached to the band along the length and adjacent to the top end thereof (Fig. 4 above). 

Regarding claim 7, The combination of Lane and Salinas disclose the claimed invention of claim 5. Lane further discloses a ninth row of hair being attached to the band along the length thereof and adjacent to the eighth row of hair, and a tenth row of hair being attached to the band along the length thereof and adjacent to the ninth row of hair (Fig. 4 above).
Regarding claim 8, The combination of Lane and Salinas disclose the claimed invention of claim 7. Lane further discloses the tenth row of hair is attached to the band along the length and adjacent to the top end thereof (Fig. 4 above).  

Regarding claim 12,The combination of Lane and Salinas disclose the claimed invention of claim 11. Lane further discloses the hair comprises human hair (Paragraph 0020. “In addition, the hair strands 150 may include one or more of synthetic hair strands or natural hair strands”).

Regarding claim 13, The combination of Lane and Salinas disclose the claimed invention of claim 11. Lane further discloses the eighth row of hair is attached to the band along the length and adjacent to the top end thereof (Fig. 4 above).

Regarding claim 16, The combination of Lane and Salinas disclose the claimed invention of claim 1 except wherein each of the one or more gaps comprises a gap thickness of up to 0.125 inches. However, Lane shows in the annotated Fig 6 above gap thickness between each of the hair rows. 
It would have been an obvious matter of design choice to have gap thickness between up to 0.125 inches, since applicant has not disclosed that the range gap thickness of the rows of up to 0.125 inches solves any stated problem or is for any particular purpose (para 0028 “A small space or gap may be provided between each of the rows of hair to separate each row by a distance, such as up to 0.125 inches.”), and it appears that the invention would perform equally well with the row of hair as taught by Lane and Salinas to attach hair extension of the user.

Regarding claim 17, The combination of Lane and Salinas disclose the claimed invention of claim 11 except wherein each of the one or more gaps comprises a gap thickness less than or 
It would have been an obvious matter of design choice to have gap thickness less than or equal to 0.125 inches, since applicant has not disclosed that the range gap thickness of the rows of  less than or equal to 0.125 inches solves any stated problem or is for any particular purpose (para 0028 “A small space or gap may be provided between each of the rows of hair to separate each row by a distance, such as up to 0.125 inches.”), and it appears that the invention would perform equally well with the row of hair as taught by Lane and Salinas to attach hair extension of the user.

Claim 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 20100313902 A1), Salinas (US 20060086368 A1) as applied to claims 1 and 11 above, in further view of Zephyr et al  (US 20090235948 A1). 
Regarding claim 9, The combination of Lane and Salinas disclose the claimed invention of claimed 1 except wherein each row of hair comprises a row thickness, and wherein, for each row of hair, said row thickness comprises between 0.0625 and 0.1250 inches. 
Zephyr teaches a hair weave foundation wherein row of hair comprises a row thickness (Fig. 1, 32, 38, 46), and wherein, for each row of hair, said row thickness comprises between 0.0625 and 0.125 inches (Para. 0021. “the foundation 22 has sixteen slits 26, 28, 40, and is surrounded by a total of about twenty-nine rubber bands 32, 38, 46, in addition to two rubber bands 34 in the middle, for a grand total of about thirty-one small but strong rubber bands having a diameter of 5.0 mm or less”. Examiner notes that’s the equivalent of 0.19 inches or less) in order to increase the tightness of the weave on the head H, a total of five rubber bands 32, 34 can be attached on the edges of the slits 26, 28 (para 0021). 
 

Regarding claim 14, The combination of Lane and Salinas disclose the claimed invention of claimed 11 except wherein each row of hair comprises a row thickness, and wherein, for each row of hair, said row thickness comprises between 0.0625 and 0.1250 inches. 
Zephyr teaches a hair weave foundation wherein row of hair comprises a row thickness (Fig. 1, 32, 38, 46), and wherein, for each row of hair, said row thickness comprises between 0.0625 and 0.125 inches (Para. 0021. “the foundation 22 has sixteen slits 26, 28, 40, and is surrounded by a total of about twenty-nine rubber bands 32, 38, 46, in addition to two rubber bands 34 in the middle, for a grand total of about thirty-one small but strong rubber bands having a diameter of 5.0 mm or less”. Examiner notes that’s the equivalent of 0.19 inches or less) in order to increase the tightness of the weave on the head H, a total of five rubber bands 32, 34 can be attached on the edges of the slits 26, 28 (para 0021). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Lane and Salinas be made with the row thickness as taught by Zephyr in order to increase the tightness of the weave on the head H, a total of five rubber bands 32, 34 can be attached on the edges of the slits 26, 28. 

Claims 10 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 20100313902 A1), Salinas (US 20060086368 A1) as applied to claims 1 and 11 above, and further in view of Hayes (US 20180035738 A1).

Regarding claim 10, The combination of Lane and Salinas disclose the claimed invention of claim 1 except the adhesive material each row of hair is attached to the band by an adhesive. Hayes teaches a hair extension apparatus-using adhesive to reduce the shedding of the hair strands which may occur during daily brushing, combing, washing, styling, and activities (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of hair band of Lane and Salinas be made with the adhesive material as taught by Hayes to reduce the shedding of the hair strands which may occur during daily brushing, combing, washing, styling, and activities. 

Regarding claim 15, The combination of Lane and Salinas disclose the claimed invention of claim 11 except the adhesive material each row of hair is attached to the band by an adhesive. Hayes teaches a hair extension apparatus-using adhesive to reduce the shedding of the hair strands which may occur during daily brushing, combing, washing, styling, and activities (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of hair band of Lane and Salinas be made with the adhesive material as taught by Hayes to reduce the shedding of the hair strands which may occur during daily brushing, combing, washing, styling, and activities.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zephyr et al  (US 20090235948 A1) in view of Finamore (US 5368052 A).
Regarding claim 18, Zephyr discloses a hair extension unit, comprising: a band having a length (Fig. 4, 20a) ; a plurality of rows of hair attached to the band along the length (Fig. 1, 32, 38, 46), each of the plurality of rows of hair comprising a row thickness between 0.0625 and 0.125 inches (Para. 0021. “the foundation 22 has sixteen slits 26, 28, 40, and is surrounded by diameter of 5.0 mm or less”. Examiner notes that is the equivalent of 0.19 inches or less); a gap disposed between two of the plurality of rows of hair (Fig. 1), Zephyr does not disclose wherein the gap comprises a gap thickness less than or equal to 0.125 inches. Finamore teaches a hairpiece wherein the gap comprises a gap thickness less than or equal to 0.125 inches(Cl 2. Line 47-51. “the strands or fibers 24 are spaced from each other a distance of about one-eighth of an inch, and the strands or fibers 26 are similarly spaced from each other so that the openings 34 are approximately, but less than, one-eighth of an inch square”) so that since these cross-elements are substantially spaced apart from each other, as discussed above, the density of the hair in this portion of the hairpiece may be reduced, if desired, not only for ventilation purposes, but also to provide a natural appearance of a person with somewhat thinning hair (Cl. 3 Line 40-47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair weave of Zephyr be made with gap thickness as taught by  Finamore  so that since these cross-elements are substantially spaced apart from each other, as discussed above, the density of the hair in this portion of the hairpiece may be reduced, if desired, not only for ventilation purposes, but also to provide a natural appearance of a person with somewhat thinning hair.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zephyr et al  (US 20090235948 A1), Finamore (US 5368052 A) as applied to claims 18, in further view of Lane (US 20100313902 A1).
Regarding claim 19, Zephyr  and Finamore disclose the claimed invention of claim 18 except one or more clips attached to the band at a side opposite the plurality of rows of hair.
Fig. 2, 130) to allow the foundation 110 to form a bumped or raised effect when the attachment members 130 are fastened to the wearer's hair (para 0021), and provide a secure attachment to the user’s hair.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of  Zephyr and Finamore  be made with the hair clips as taught by Lane to allow the foundation 110 to form a bumped or raised effect when the attachment members 130 are fastened to the wearer's hair , and provide a secure attachment to the user’s hair.

Response to Arguments
Applicant's arguments filed December 14th, 2020 have been fully considered but they are not persuasive because of the following reasons: 
Applicant asserts that Lane (US 20100313902 A1) does not teach rows of hair, at best Lane might only teach one row of hair, but not multiple rows.
In response, examiner notes that Fig 5 shows a segment of a hair strand retention member and hair strands of the hair addition of FIG. 1 and Fig 4. The shown segment represents one row and as clearly indicated in Fig 5 there are multiple rows of hair. In addition, Fig 5 shows also parallel row of hair attached to the backside of the retention member.
Applicant asserts that row thickness between 0.0625 and 0.125 is not an arbitrary and the reasoning was described in para 0031. 
In response, Examiner agreed with the applicant assertion that the specification discloses the reasoning for such range of the row thickness.  
Applicant asserts that band width between 0.75 and 1.25 inches having at least six rows of hair is also not arbitrary. 
In response, examiner notes that the range of the hair band as taught by Salinas (US 20060086368 A1) (0.25-3 inches) encompasses the range discloses in the claim (0.75- 1.25 inches) and it would a matter of optimization to make such a hair band range of (0.75- 1.25 inches). 
Applicant asserts Lane does not teach or reasonably suggest rows and referred to the definition of rows according to merriam-webster dictionary as “a number of objects arranged in a usually straight line”.
In response, examiner notes that Fig 5 shows hair being arranged in a straight line to construct row of hair, and Fig 4 shows multiple hair rows that construct the hair-retaining device (Also see annotated Fig 5 above that shows the eight rows of hair).

    PNG
    media_image2.png
    217
    653
    media_image2.png
    Greyscale
 
Applicant asserts Lane does not teach or reasonably suggest one or more gaps disposed between rows of hair.
In response, examiner notes that the annotated Fig 5 below shows row of hair is attached in the center along the length of 140. The annotated  Fig. 4 below shows row of hair (A) and row of hair (B), and a gap between the two rows indicated by the arrow between the two rows. 

    PNG
    media_image3.png
    877
    863
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772